JOHNSTONE, Justice.
The petition for the writ of certiorari is denied.
Our denial of certiorari review should not be construed as an expression of opinion on the holding by the Court of Civil Appeals that the mother’s failure to appeal prior dependency orders foreclosed the dependency prong of the Ex parte Beasley, 564 So.2d 950, 954 (Ala.1990), test for termination of parental rights and left at issue only the prong of whether there were any viable alternatives to a termination of parental rights.
WRIT DENIED.
HOUSTON, SEE, LYONS, BROWN, HARWOOD, WOODALL, and STUART, JJ., concur.
MOORE, C.J., dissents.